DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim states: “determining, based on the resource position of the one uplink resource and an offset between the multiple uplink resources, other at least part of uplink resources other than the one uplink resource…” which is unclear.  The phrase “other at least part of” is unclear.  It would be clear if stated “determining… other uplink resources”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7-9 and 14-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nogami et al (US 2017/0289869, hereinafter Nogami).

Regarding claim 1, Nogami discloses a wireless communication method, comprising: transmitting, by a terminal device, uplink data to a network device using at least one of multiple uplink resources (UE can transmit PUSCH in the earliest PUSCH transmission opportunity, Para [0227]); wherein the multiple uplink resources are indicated by a dynamic scheduling instruction (UE receives PDCCH scheduling multiple PUSCHs in consecutive sub-frames, Para [0255], UL grant can schedule multiple PUSCHs, Para [0058]).
Regarding claim 2, Nogami discloses the method according to claim 1, wherein the transmitting the uplink data using at least one of the multiple uplink resources comprises: determining a first uplink resource from the multiple uplink resources (first PUSCH is scheduled for sub-frame n, Para [0037]); performing a listening before talking (LBT) operation on the first uplink resource (perform channel access procedure, Para [0037], known as LBT, Para [0132]); and under a circumstance that the LBT operation performed on the first uplink resource is successful, transmitting the uplink data using the first uplink resource (transmit first PUSCH in sub-frame n, in case the first channel access is successful, Para [0037]).
Regarding claim 4, Nogami discloses the method according to claim 2, wherein the transmitting the uplink data using at least one of the multiple uplink resources further comprises: under a circumstance that the LBT operation performed on the first uplink resource is unsuccessful, determining a second uplink resource from the multiple uplink resources; performing an LBT operation on the second uplink resource; and under a circumstance that the LBT operation performed on the second uplink resource is successful, transmitting the uplink data using the second uplink resource (UE attempts LBT, if it is not successful no transmission, then will attempt LBT in next sub-frame, if successful transmits the PUSCH, Fig. 24).
Regarding claim 7, Nogami discloses the method according to claim 2, further comprising: under a circumstance that the uplink data is transmitted using the first uplink resource, discarding an uplink resource whose time-domain position is later than the first uplink resource from the multiple uplink resources (the UE is given multiple chances to perform LBT and transmit PUSCH1, if UE is successful on first attempt, the later sub-frames are not needed, first row of Fig. 24).
Regarding claim 8, Nogami discloses the method according to claim 1, wherein the transmitting the uplink data using at least one of the multiple uplink resources comprises: performing LBT operations on the multiple uplink resources, respectively; and transmitting the uplink data using an uplink resource whose LBT operation is successful from the multiple uplink resources (UE performs multiple LBT operations on different sub-frame resources, if successful it can transmit otherwise it can’t, Fig. 17).
Regarding claim 9, Nogami discloses the method according to claim 1, wherein the multiple uplink resources do not overlap in the time domain (the consecutive sub-frames do not overlap, Fig. 14).
Regarding claim 14, Nogami discloses the method according to claim 1, wherein the dynamic scheduling instruction is downlink control information (DCI) signaling (DCI is in PDCCH that schedules the PUSCH, Para [0037]) or a random access response: wherein when the dynamic scheduling instruction is the random access response, the multiple uplink resources are carried in one sub-protocol data unit (PDU) in one random access response, or are carried in multiple sub-PDUs in the random access response one by one; wherein the DCI is DCI for scheduling the uplink data (DCI indicates the starting position of the PUSCH, Para [0037]).
Regarding claim 15, Nogami discloses the method according to claim 14, wherein the DCI is DCI for scheduling downlink data before the uplink data, wherein the DCI carries bits indicating the multiple uplink resources (DCI schedules the PDSCH, Para [0273], DCI has bit fields, Para [0119], PUSCHs scheduled by DCI, Para [0273]).
Regarding claim 16, Nogami discloses the method according to claim 1, wherein the multiple uplink resources belong to an unlicensed frequency band (unlicensed spectrum, Para [0056]).
Regarding claim 17, Nogami discloses a wireless communication method, comprising: receiving, by a network device over at least one of multiple uplink resources, uplink data transmitted by a terminal device (UE can transmit PUSCH in the earliest PUSCH transmission opportunity, Para [0227]), wherein, the multiple uplink resources are indicated in a dynamic scheduling instruction (UE receives PDCCH scheduling multiple PUSCHs in consecutive sub-frames, Para [0255], UL grant can schedule multiple PUSCHs, Para [0058]).
Regarding claim 18, Nogami discloses a terminal device (UE, Fig. 26), comprising: a processor and a memory (processor and memory, Fig. 26), wherein the memory is configured to store a computer program, and the processor is configured to call and run the computer program stored in the memory to execute the method according to claim 1 (see claim 1 rejection).
Regarding claim 19, Nogami discloses a network device (eNB, Fig. 27), comprising: a processor and a memory (processor and memory, Fig. 27), wherein the memory is configured to store a computer program, and the processor is configured to call and run the computer program stored in the memory to execute the method according to claim 17 (see claim 17 rejection).
Regarding claim 20, Nogami discloses a chip (chip, Para [0207]), comprising: a processor, configured to call and run a computer program from a memory (program code, Para [0387] and processor, Fig. 26), which enables a device installed with the chip executes the method according to claim 1 (functions of UE built into chip, Para [0392]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami and in view of Jung et al (US 2018/0132264, hereinafter Jung).

Regarding claim 3, Nogami discloses the method according to claim 2, but not wherein the determining the first uplink resource from the multiple uplink resources comprises: determining the first uplink resource from the multiple uplink resources based on at least one of the following: an ID of the terminal device, a code rate of each of the multiple uplink resources, an index of a carrier to which each of the multiple uplink resources belongs, and an index of a band width part to which each of the multiple uplink resources belongs.  Jung discloses a UE selects a first uplink resource based on a RB index of the first assigned frequency resource unit, abstract.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Jung in the system of Nohami in order to reduce latency in scheduling retransmissions and improve system performance.
Regarding claim 5, Nogami discloses the method according to claim 2, but not fully wherein the transmitting the uplink data using at least one of the multiple uplink resources further comprises: under a circumstance that the uplink data is transmitted using the first uplink resource, repeatedly transmitting the uplink data using a third uplink resource from the multiple uplink resources, wherein a start position of the third uplink resource in a time domain is later than a start position of the first uplink resource in a time domain.  Nogami discloses the UE receives PDCCH scheduling multiple PUSCHs in consecutive sub-frames, Para [0255], and the UE can transmit consecutive PUSCHs in later sub-frames, Fig. 14, where this is an obvious variation to one of ordinary skill where UE repeats the transmission of PUSCH1.
Regarding claim 6, Nogami discloses the method according to claim 5, wherein the third uplink resource is located in a first time range in the time domain, and a start time-domain position of the first time range is the start time-domain position of the first uplink resource, and a time length between the start time-domain position and an end time-domain position of the first time range is less than or equal to a predetermined time length (the multiple PUSCH can be scheduled from sub-frame n to sub-frame n+m-1, Para [0288]); wherein the predetermined time length is a maximum channel occupancy time (MCOT) (consecutive UL transmissions are within an UL MCOT, Para [0058/288]).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami and in view of Ansari et al (US 2018/0235005, hereinafter Ansari).

Regarding claim 10, Nogami discloses the method according to claim 1, but not wherein the transmitting the uplink data using at least one of the multiple uplink resources comprises: performing LBT operations simultaneously on uplink resources with a same time-domain position and different frequency-domain positions, and transmitting the uplink data using an uplink resource whose LBT operation is successful from the uplink resources with the same time-domain position and different frequency-domain positions.  Ansari discloses the device can perform LBT simultaneously on multiple channels having different bandwidths, Para [0225] and transmit if LBT is successful as in Nogami.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ansari in the system of Nogami in order to dynamically adjust bandwidths to take advantage of larger bandwidths when possible.  
Regarding claim 11, Nogami discloses the method according to claim 1, but not wherein the dynamic scheduling instruction indicates the multiple uplink resources in a resource set by means of bit mapping (DCI has bit fields and schedules PUSCH, Para [0119], obvious to one of ordinary skill bit mapping can be used, as bit mapping is known in the art).
Regarding claim 12, Nogami discloses the method according to claim 1, wherein uplink resource information comprised in the dynamic scheduling instruction comprises a resource position of one of the multiple uplink resources; the method further comprises: determining the resource position of the one uplink resource from the dynamic scheduling instruction (DCI includes starting position for the PUSCH, Para [0037]); and determining, based on the resource position of the one uplink resource and an offset between the multiple uplink resources, other at least part of uplink resources other than the one uplink resource from the multiple uplink resources (PUSCH sub-frame can be expressed using a sub-frame offset, Para [0292], obvious to one of ordinary skill other UL resources can be determined using an offset from the first UL resource).
Regarding claim 13, Nogami discloses the method according to claim 1, wherein the dynamic scheduling instruction comprises: an offset of one of the multiple uplink resources relative to a specific resource and an offset between the multiple uplink resources; the method further comprises: determining at least part of the multiple uplink resources based on the offset of the one uplink resource relative to the specific resource and the offset between the multiple uplink resources, and a resource position of the specific resource (PUSCH sub-frame can be expressed using a sub-frame offset, Para [0292], obvious to one of ordinary skill other UL resources can be determined using an offset from the first UL resource); wherein the specific resource is one of periodic uplink resources indicated by Radio Resource Control (RRC) signaling (utilizing RRC signaling is known in the art, obvious variation to one of ordinary skill to use RRC signaling).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461